EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Johnson on 3/21/2022.

The application has been amended as follows: 

Please ADD the following claims:
(New) Claim 28.	A method of determining pending data by mesh network device configured as an end device, the method comprising:
transmitting, to the parent device, a parent request message that indicates that the end device is configured to receive buffered messages in response to the transmitting of the data request command, the transmitting being effective to configure the parent device to transmit the buffered messages to the end device in response to receiving the data request command from the end device;
transmitting a data message to a parent device;
in response to the transmitting of the data message, receiving, from the parent device, a data message acknowledgement including an indication of whether the parent device is buffering a message for the end device; and either:
transmitting a data request command that is effective to cause the parent device to transmit the buffered message, and receive the buffered message from the parent device; or 
transitioning to a low-power state.

(New) Claim 29.	The method of claim 28, wherein the end device transitions from the low-power state to a high-power state before the transmitting the data message to the parent device.

(New) Claim 30.	The method of claim 28, the method comprising:
transitioning to the low-power state after receiving the data message acknowledgement; and 
after a period of time, transitioning to a high-power state before transmitting the data request command.

(New) Claim 31.	The method of claim 28, wherein the data request command is an IEEE 802.15.4 Data Request command.

(New) Claim 32.	The method of claim 28, wherein the data message is destined for the parent device, or wherein the transmission of the data message is effective to cause the parent device to forward the message to another device.

End Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 22, 2022